                        WOLLMUTH MAHER & DEUTSCH LLP
                                      500 FIFTH AVENUE
                                  NEW YORK, NEW YORK 10110
                                             ___________

                                       TELEPHONE (212) 382-3300
                                       FACSIMILE (212) 382-0050


                                       November 26, 2019

By ECF and Electronic Mail

The Honorable William H. Pauley III
United States District Court Judge for the Southern District of New York
500 Pearl Street, Room 1920
New York, New York 10007-1312

           Commerzbank AG v. U.S. Bank Nat’l Ass’n et al., No. 16-cv-04569 (WHP)
                     Subject: Request to File Redacted Document

Dear Judge Pauley:

      Commerzbank is serving today its papers in accordance with the Court’s Order dated
November 19, 2019 (ECF 351). These papers consist of (1) Commerzbank’s five-page letter
memorandum, (2) the Declaration of Dr. Henz-Peter Mansel, and (3) the Declaration of Stephen
Auld Q.C.1

        Pursuant to Rule V.A. of Your Honor’s Individual Rules & Practices in Civil Cases, and
the Joint Stipulation and Confidentiality and Protective Order entered by the Court in this case,
ECF No. 109 (“Protective Order”), we write to request permission to file in partially redacted
form Commerzbank’s five-page memorandum, which reproduces, paraphrases, and discloses
information from a document, Kane Ex. 67, that Defendant Bank of America (“BANA”) has
designated as “Confidential Information” on the basis that it contains BANA’s confidential and
commercially sensitive agreements, communications, and/or procedures.2 This Court has
previously granted the parties’ permission to file this document, or reproductions, paraphrases,
and disclosures of information related to this document under seal. See ECF 321 and 344.

       Consistent with Rule V.A., Commerzbank will wait to file its letter memorandum under
the Court rules, but will file today the declarations of its experts, which do not contain any

1
  The Court’s order permitted a “10-page accompanying declaration.” See ECF 351 at 2. In order
to address the German and English law issues by experts in those fields, we have split the 10-
page declaration into two declarations.
2
  Commerzbank takes no position as to BANA’s designation of the document as “Confidential
Information.”
designated “Confidential Information.” Accordingly, Commerzbank will file today all its papers
in accordance with the Court’s Order dated November 19, 2019, including unredacted copies of
the memorandum subject to this request, on counsel for Defendants.

                                                   Respectfully submitted,

                                                   Philip R. Schatz
  $SSOLFDWLRQJUDQWHG
                                                   WOLLMUTH MAHER & DEUTSCH LLP
                                                   David H. Wollmuth
                                                   Ryan A. Kane
                                                   Philip R. Schatz
'DWHG'HFHPEHU
                                                   Roselind F. Hallinan
      1HZ<RUN1HZ<RUN
                                                   500 Fifth Avenue, 12th Floor
                                                   New York, NY 10110
                                                   Phone: (212) 382-3300
                                                   Fax: (212) 382-0050
                                                   dwollmuth@wmd-law.com
                                                   rkane@wmd-law.com
                                                   pschatz@wmd-law.com
                                                   rhallinan@wmd-law.com

                                                   Attorneys for Plaintiff Commerzbank AG


Enclosure (via ECF and electronic mail)
cc: Counsel of Record (via ECF and electronic mail)




                                               2
